 

Exhibit 10.1

 

AMENDMENT NO. 4, dated as of April 12, 2012 (this “Amendment”), to the Loan and
Security Agreement (as amended, restated, supplemented or modified, from time to
time, the "Agreement") dated January 14, 2010, by and between Lakeland
Industries, Inc., a Delaware corporation ("Borrower") and TD Bank, N.A., a
national banking association ("Lender").

 

RECITALS

 

WHEREAS, the Borrower has requested and the Lender has agreed, subject to the
terms and conditions of this Amendment, to amend certain provisions of the
Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

 



1.Amendments.



 



(a)         The following definitions in Section 1.1 of the Agreement are hereby
amended and restated in their entirety to provide as follows:

 

Aggregate Outstandings – on any date of determination, the Aggregate RC
Outstandings plus Aggregate TL Outstandings plus Aggregate Refinance TL
Outstandings.

 

Amendment No. 4 Effective Date – April 12, 2012.

 

Consolidated EBITDA - For any period, Consolidated Net Income (or deficit) plus
(a) Consolidated Interest Expense, plus (b) Consolidated Depreciation Expense,
plus (c) Consolidated Amortization Expense, plus (d) Consolidated Tax Expense,
plus (e) non-cash expenses for equity compensation related to restricted stock
plans and stock options for employees and board members, minus (g) consolidated
extraordinary gains of Borrower and its Subsidiaries (including with respect to
a reverse or refund of the $1,583,247 Brazil value added tax expense incurred
during the fiscal quarter ended April 30, 2010, if applicable), minus (h)
consolidated extraordinary charges relating to the discontinuance and shutdown
of operations in India in an amount not to exceed $2,300,000, minus (i)
consolidated extraordinary charges relating to the discontinuance and shutdown
of operations in Missouri in an amount not to exceed $300,000, all as determined
on a rolling four quarter basis, in accordance with GAAP.

 

Loan Documents - Collectively, this Agreement, the Note, the Surety and Guaranty
Agreement, the Letter of Credit Documents, the Security Documents, the
Perfection Certificate, the Cash Management Agreement, the Negative Pledge
Agreements, the Springing Mortgages and all agreements, instruments and
documents executed and/or delivered in connection therewith, all as may be
supplemented, restated, superseded, amended or replaced from time to time.

 

 

 

  

Loans - Collectively, the unpaid balance of cash Advances under the Revolving
Credit, the outstanding principal amount of the Term Loans and the outstanding
principal amount of the Refinance Term Loan, each of which may be may be Base
Rate Loans or LIBOR Rate Loans, and any unreimbursed draws under any Letter of
Credit.

 

Note - The Revolving Credit Note, each Term Loan Note or the Refinance Term Loan
Note, individually. Notes – collectively, the Revolving Credit Note, the Term
Loan Notes and the Refinance Term Loan Note.

 

Security Documents - The Pledge Agreements, the Security Agreement, the Negative
Pledge Agreements, the Springing Mortgages, and other collateral security
document thereafter delivered to the Lender.

 

(b)         The following definitions are hereby added to Section 1.1 of the
Agreement in their appropriate alphabetical order:

 

Aggregate Refinance TL Outstandings - the aggregate outstanding principal amount
of the Refinance Term Loan.

 

Aggregate RC Outstandings – The aggregate principal amount of unpaid cash
Advances plus the Letter of Credit Amount.

 

Borrowing Base – During any Borrowing Base Period, an amount equal to the sum of
(1) eighty five percent (85%) of all Eligible Accounts, plus (2) fifty percent
(50%) of Eligible Inventory, provided that the Borrowing Base is subject to
revision, from time to time, in the reasonable credit discretion of the Bank,
upon receipt and satisfactory review by the Bank of field audits to be conducted
by the Bank, from time to time, as the Bank reasonably deems necessary.

 

Borrowing Base Certificate - The Borrowing Base Certificate in the form set
forth as Exhibit G attached hereto.

 

Borrowing Base Period – Each fiscal quarter of the Borrower when (a) the
Applicable Ratio was greater than 2.75:1.00 and (b) Consolidated EBITDA was less
than $6,500,000, each of (a) and (b) as calculated for the rolling four quarters
immediately preceding such determination date.

 

Negative Pledge Agreements – Collectively, the Negative Pledge Agreements, each
substantially in the form attached hereto as Exhibit H to be executed and
delivered by Borrower, with respect to each of the Premises, as the same may
hereafter be amended, restated, supplemented or otherwise modified, from time to
time.

 

Premises – Collectively, the real property and improvements located at (a) 701
Koehler Ave, Suite 7 Ronkonkoma, NY, (b) 201 Pride Lane, Decatur, AL, (c) 202
Pride Lane, Decatur, AL and (d) 3420 Valley Ave., Decatur, AL.

 

Refinance Term Loan–Section 2.17(a). 

 

 

 



 

Refinance Term Loan Commitment - the Lender’s obligation to make the Refinance
Term Loan to the Borrower in an aggregate principal amount not to exceed to
$3,000,000.

 

Refinance Term Loan Maturity Date – June 30, 2014.

 

Refinance Term Loan Note – Section 2.17(c).

 

Springing Mortgages – the Springing Mortgages, to be executed and delivered by
the Borrower in accordance with Section 6.20 hereof, in connection with the
Premises, as the same may hereafter be amended, restated, supplemented or
otherwise modified from time to time.

 

(c)          The table in the definition of “Applicable Rate” in Section 1.1 of
the Agreement is hereby amended and replaced with the following table:

 

Applicable Ratio  LIBOR Margin   L/C Commission   Unused Rate  Greater than
3.00:1.00   2.50%   2.50%   .50% Less than or equal to 3.00:1.00, but greater
than 2.00:1.00   1.85%   1.85%   .30% Less than or equal to 2.00:1.00   1.70% 
 1.70%   .25%

 

(d)          Clauses (ii) and (iii) of the definition of the term “Eligible
Accounts” in Section 1.01 of the Agreement are hereby amended and restated in
their entirety to provide as follows:

 

(ii) the Account is valid and enforceable representing the undisputed
indebtedness of an Account Debtor not more than 30 days past the due date, with
respect to the Designated Accounts, or 60 days past the due date, with respect
to any other Account, and the Account does not represent a rebilling; (iii) not
more than 25% of the aggregate balance of all Accounts owing from an Account
Debtor obligated on the Account are outstanding more than 60 days past their due
dates;

 

(e)          The first sentence of the definition of the term “Eligible
Inventory” in Section 1.01 of the Agreement is hereby amended and restated in
its entirety to provide as follows:

 

Any and all Inventory of Borrower and each Guarantor located at Borrower's
places of business shown on Schedule 5.2 attached hereto and made part hereof
(and for which location Lender has received a landlord, warehouse or mortgagee
waiver as determined by, and in form and substance satisfactory to, Lender),
which (i) is not subject to any Lien (other than Liens granted under this
Agreement and Permitted Liens, if applicable); (ii) is not slow moving
(inventory held greater than two (2) years), damaged, obsolete or
unmerchantable; (iii) is not Inventory held on consignment; (iv) is not
Inventory in-transit unless such Inventory (A) is in transit to one of
Borrower's and such Guarantor’s places of business shown on Schedule 5.2, (B) is
owned by Borrower or such Guarantor, as the case may be, (C) is insured to the
full value thereof, and (D) is subject to negotiable bills of lading endorsed
to, or non-negotiable bills of lading issued in the name of Lender; and (v)
shall not consist of work-in-process; and (vi) meets such other reasonable
specifications and requirements which may from time to time be established by
Lender.

 

 

 

  

(f)          Clause (f) of the definition of “Permitted Acquisition” in Section
1.01 of the agreement is hereby amended and restated in its entirety to provide
as follows:

 

(f)          the Borrower shall have received the prior written consent of the
Lender

 

(g)          Section 2.2(a) of the Agreement is hereby amended and restated in
its entirety to provide as follows:

 

Subject to the terms and conditions of this Agreement, Lender hereby establishes
for the benefit of Borrower a revolving credit facility which shall include cash
Advances extended by Lender to or for the benefit of Borrower as well as Letters
of Credit issued for the account of Borrower from time to time hereunder, Term
Loans made in accordance with Section 2.16 hereof and the Refinance Term Loan
made in accordance with Section 2.17 hereof (collectively, the “Revolving
Credit”), provided however that no cash Advance shall be made if, after giving
effect thereto, (x) Aggregate Outstandings would exceed the Maximum Revolving
Credit Amount in effect at such time or (y) at any time during a Borrowing Base
Period, Aggregate RC Outstandings would exceed the Borrowing Base. Subject to
such limitation, the outstanding balance of Advances under the Revolving Credit
may fluctuate from time to time, to be reduced by repayments made by Borrower,
to be increased by future Advances which may be made by Lender, to or for the
benefit of Borrower, and, subject to the provisions of Section 8 below, shall be
due and payable on the Revolving Credit Maturity Date. If (i) Aggregate
Outstandings at any time exceeds the Maximum Revolving Credit Amount or (ii) at
any time during a Borrowing Base Period, Aggregate RC Outstandings exceeds the
Borrowing Base (each such excess referred to as an "Overadvance"), Borrower
shall immediately repay the Overadvance in full.

 

(h)         The first sentence of Section 2.3(a) of the Agreement is hereby
amended and restated in its entirety to provide as follows:

 

As a part of the Revolving Credit and subject to its terms and conditions,
Lender shall make available to Borrower Letters of Credit which shall not
exceed, in the aggregate at any one time outstanding, the L/C Commitment,
provided that no Letter of Credit shall be issued or created if, after giving
effect to the same, (x) Aggregate Outstandings would exceed the Maximum
Revolving Credit Amount in effect at such time or (y) at any time during a
Borrowing Base Period, Aggregate RC Outstandings exceeds the Borrowing Base.

 

(i)           Section 2.4(d) of the Loan Agreement is hereby re-lettered as
Section 2.4(e) and a new Section 2.4(d) is hereby added immediately before such
Section 2.4(e) as follows:

 

 

 

  

(d)          The Refinance Term Loan which shall be made by Lender on the
Amendment No. 4 Effective Date under the Refinance Term Loan Commitment shall be
made available by crediting such proceeds to Borrower's operating account with
Lender. Requests for Base Rate Loans and Daily LIBOR Rate Loans must be
requested by 10:00 A.M., Eastern time, on the date such Term Loan is to be made.
Requests for Adjusted LIBOR Rate Loans must be requested three (3) Business Days
in advance and must specify the amount of such Adjusted LIBOR Rate Loan and the
LIBOR Interest Period. If no LIBOR Interest Period is specified, the LIBOR
Interest Period for an Adjusted LIBOR Rate Loan shall be deemed to be a one
month period.

 

(j)           Section 2.5(a) of the Agreement is hereby amended and restated in
its entirety to provide as follows:

 

The unpaid principal balance of cash Advances under the Revolving Credit shall
bear interest, subject to the terms hereof at a per annum rate equal to, at
Borrower's option, (i) the Adjusted LIBOR Rate plus the Applicable Rate, (ii)
the Base Rate or (iii) the Daily LIBOR Rate plus the Applicable Rate. The unpaid
principal amount of each Term Loan under the Revolving Credit shall bear
interest, subject to the terms hereof at a per annum rate equal to, at
Borrower's option, (i) the Adjusted LIBOR Rate plus two and three- quarters
percent (2.75%) or (ii) the Base Rate. The unpaid principal amount of the
Refinance Term Loan under the Revolving Credit shall bear interest, subject to
the terms hereof at a per annum rate equal to, at Borrower's option, (i) the
Adjusted LIBOR Rate plus two and three-quarters percent (2.75%) or (ii) the Base
Rate.

 

(k)          Section 2.8 of the Agreement is hereby amended and restated in its
entirety to provide as follows:

 

Borrower may prepay the Revolving Credit in whole or in part at any time or from
time to time, without penalty or premium except as provided in Section 2.10 upon
not less than three Business Days’ irrevocable notice to Lender. Any partial
prepayment of a Term Loan or the Refinance Term Loan shall be applied to such
Term Loan or the Refinance Term Loan in the inverse order of maturity. Any
prepayment of principal hereunder shall be accompanied by all accrued and unpaid
interest to, but excluding, the date of prepayment.

 

(l)           Section 2.9 of the Agreement is hereby amended to add the
following sentence at the end thereof:

 

The Refinance Term Loan shall be used by the Borrower to refinance $3,000,000 of
the outstanding principal amount of the cash Advances on the Amendment No. 4
Effective Date.

 

(m)         Section 2.16 of the Agreement is hereby amended to add the following
new sentence at the end thereof:

 

Notwithstanding anything to the contrary herein, no Term Loans shall be advanced
by Lender unless and until Consolidated EBITDA shall be in excess of $6,500,000,
as calculated on a rolling four-quarter basis.

 

(n)         Section II of the Agreement is hereby amended to add the following
new Section 2.17 immediately following Section 2.16 thereof:

 

 

 

 

2.17          Refinance Term Loan. (a) As a part of the Revolving Credit and
subject to the terms and conditions, and relying upon the representations and
warranties, all as set forth herein, Lender hereby agrees to advance to Borrower
on the Amendment No. 4 Effective Date, the sum of Three Million Dollars
($3,000,000) (the “Refinance Term Loan”), provided, however, that the Refinance
Term Loan shall not be made if, after giving effect to the Refinance Term Loan,
Aggregate Outstandings would exceed the Maximum Revolving Credit Amount.

 

(b)          The Refinance Term Loan Commitment of the Lender shall
automatically terminate on the Amendment No. 4 Effective Date following funding
of the Refinance Term Loan.

 

(c)          On the Amendment No. 4 Effective Date, Borrower shall execute and
deliver to Lender a promissory note in the original principal amount of the
Refinance Term Loan, substantially in the form attached hereto as Exhibit I (as
amended, restated, supplemented or modified, from time to time, the “Refinance
Term Loan Note”). The Refinance Term Loan Note shall evidence Borrower's
unconditional obligation to repay Lender for the Refinance Term Loan with
interest as herein provided. Lender is authorized to record the date, type and
amount of the Refinance Loan and the date and amount of each payment or
prepayment of principal of the Refinance Term Loan in the Lender’s records or on
the grid schedule annexed to the Refinance Term Loan Note; provided, however,
that the failure of the Lender to set forth the Refinance Term Loan, payment and
other information shall not in any manner affect the obligation of the Borrower
to repay the Refinance Term Loan made by the Lender in accordance with the terms
of the Refinance Term Loan Note and this Agreement. The Refinance Term Loan
Note, the grid schedule and the books and records of the Lender shall constitute
conclusive evidence of the information so recorded absent manifest error.

 

(d)          The principal balance of the Refinance Term Loan shall be paid in
twenty six consecutive monthly installments of principal, commencing May 1, 2012
and on the first day of each month thereafter with a final and twenty-seventh
(27th) payment on the Refinance Term Loan Maturity Date, each such payment in
the amount set forth below opposite the applicable installment:

 

Installment Amount         May 1, 2012 through June 1, 2013   $25,000  July 1,
2013 through June 1, 2014   $37,500  June 30, 2014   the unpaid principal amount
of the Refinance Term Loan 

 

(o)         Section 4.7 of the Agreement is hereby amended to add the text “and
Refinance Term Loan” after the text “Term Loans”.

 

 

 

  

(p)         Section 4.8 of the Agreement is hereby amended to (i) add the text
“and the Refinance Term Loan” after each reference to “Term Loans” in the
heading and first line thereof, (ii) delete the period at the end of subsection
“(g)” thereof and replace it with the text “and” and (iii) to add new
subsections (h) and (i) immediately following subsection (g) thereof as follows:

 

(h)          After giving effect to any requested Advance (x) during a Borrowing
Base Period, (i) the Aggregate Outstandings shall not exceed the Maximum
Revolving Credit Amount then in effect and (ii) the Aggregate RC Outstandings
shall not exceed the Borrowing Base and (y) at any other time, the Aggregate
Outstandings shall not exceed the Maximum Revolving Credit Amount then in
effect.

 

(i)         With respect to the Refinance Term Loan hereunder, the Borrower
shall have delivered to the Lender a duly executed Refinance Term Loan Note
appropriately completed in an amount equal to the aggregate principal amount of
the Refinance Term Loan to be funded on the Amendment No. 4 Effective Date.

 

(q)          Section 6.8(a) of the Agreement is hereby amended and restated in
its entirety to provide as follows:

 

(a)         Consolidated Fixed Charge Coverage Ratio. Borrower shall maintain a
Consolidated Fixed Charge Coverage Ratio of not less than the ratio set forth
below opposite the applicable period, measured quarterly as of each fiscal
quarter end:

 



Period   Maximum Ratio       January 31, 2012   1.00:1.00       April 30, 2012  
not to be tested       July 31, 2012   not to be tested       October 31, 2012  
1.10:1.00       January 31, 2013 and thereafter   1.20:1.00



 

(r)          Section 6.8(b) of the Agreement is hereby amended and restated in
its entirety to provide as follows:

 

Consolidated Leverage Ratio – Borrower shall maintain a Consolidated Leverage
Ratio of not more the ratio set forth below opposite the applicable period,
measured quarterly as of each fiscal quarter end:

 



Period   Maximum Ratio       January 31, 2012   5.00:1.00       April 30, 2012  
6.25:1.00       July 31, 2012   5.50:1.00       October 31, 2012   5.00:1.00    
  January 31, 2013 and thereafter   3.50:1.00



  

 

 

 

(s)         The table in Section 6.8(c) of the Agreement is hereby amended and
restated in its entirety to provide as follows:

 

Period Minimum Amount  January 31, 2012   $3,500,000 April 30, 2012   $3,000,000
July 31, 2012   $3,500,000 October 31, 2012   $4,000,000 January 31, 2013 and
thereafter   $5,500,000        

 (t)          Section 6.8(d) of the Agreement is hereby amended and restated in
its entirety to provide as follows:

 

(d)        Asset Coverage Ratio. Borrower shall maintain an Asset Coverage Ratio
of not less than 1.25 to 1.00, measured monthly at the end of each calendar
month.

 

(u)         Section 6.9(a)(iii) of the Agreement is hereby amended and restated
in its entirety to provide as follows:

 

within thirty (30) days of the end of each calendar month, (x) Borrower's
accounts receivable aging report, accounts payable aging report, inventory
reports and such other reports as Lender reasonably deems necessary, certified
by Borrower's chief financial officer as true and correct, all in form and
substance reasonably satisfactory to Lender, (y) at any time during a Borrowing
Base Period (with respect to the Borrowing Base for the calendar month then
ended), a completed Borrowing Base Certificate; and (z) at all times, other than
during a Borrowing Base Period, a certificate from the chief financial officer,
chief executive officer or president of Borrower certifying compliance with the
requirements of Section 6.8(d) hereof, each of (y) and (z) to include a
description of the Eligible Accounts, Eligible Inventory and Eligible Fixed
Assets in order to establish that Borrower is in compliance with either the
Borrowing Base or the minimum Asset Coverage Ratio, as the case may be;

 

(v)         Section 6.11 of the Agreement is hereby amended to add the following
sentence at the end thereof:

 

The Bank shall be satisfied with the result of a field examination of the
Borrower’s books and records to be completed by April 30, 2012.

 

(w)        Section VI of the Agreement is hereby amended to add a new Section
6.20 immediately following Section 6.19 thereof as follows:

 

Section 6.20. Springing Mortgages. On or prior to May 31, 2012, the Borrower
shall have delivered to the Bank, for each Premises: (a) a title report issued
by an insurance company authorized to transact business in the state where the
such Premises is located and acceptable to the Bank, (b) a Springing Mortgage,
duly executed by the Borrower, with respect to each Premises, in form and
substance satisfactory to the Bank; (c) copies of all environmental reports to
the extent previously prepared with respect to such Premises, (d) evidence that
such Premises is not located in a Federally designated “special flood hazard
area” or if such Premises is located in a Federally designated “special flood
hazard area,” a flood insurance policy with terms and coverage satisfactory to
the Bank, and (e) such other documents, agreements and information that the Bank
may request.

 

 

 

 

Upon the occurrence and continuance of an Event of Default, the Bank may record
the Springing Mortgages and, in connection therewith, the Borrower shall
promptly provide to the Bank, (a) a title policy and a lender's title insurance
binder issued by an insurance company authorized to transact business in the
state where the Premises referred to in such Springing Mortgage is located and
acceptable to the Bank naming the Bank as insured and insuring that the
applicable Springing Mortgage creates a continuing, valid lien on the Property
prior to all Liens (other than Permitted Liens), fully securing the Loans and on
terms and conditions satisfactory to the Bank, (b) a current legal description
and updated survey of each of the Premises, certified to the Bank and the title
company, (c) a certificate of insurance from an independent insurance broker
confirming the insurance required to be maintained pursuant to the Springing
Mortgages, naming the Bank as mortgagee and loss payee with respect to such
insurance, (e) copies of all environmental reports with respect to the Premises,
including an updated environmental report at the reasonable option of the Bank,
and (f) such other documents, promissory notes, agreements and information,
including opinions of counsel, that the Bank may reasonably request. The
Borrower further agrees to pay all title insurance premiums, recording and
filing fees and charges and other expenses incurred by the Bank in connection
with the recording of the Springing Mortgages and the delivery of the other
documents required pursuant to this Section 6.20.

 

(x)         Exhibit G, Exhibit H and Exhibit I attached hereto are hereby added
as Exhibit G, Exhibit H and Exhibit I, respectively, to the Agreement.

 

2.            Conditions of Effectiveness. This Amendment shall become effective
as of the date hereof, upon receipt by the Lender of (a) this Amendment, duly
executed by the Borrower and the Guarantor, (b) an amendment fee of $105,000,
(c) a secretary’s certificate, substantially in the form attached hereto as
Exhibit 1, (d) the Negative Pledge Agreement, duly executed by the Borrower,
substantially in the form attached as Exhibit H hereto, (e) the Refinance Term
Note, duly executed by the Borrower, substantially in the form attached as
Exhibit I hereto and (f) such documents and agreements that the Lender shall
request.

 

3.            Conforming Amendments. The Agreement, the Loan Documents and all
agreements, instruments and documents executed and delivered in connection with
any of the foregoing, shall each be deemed to be amended and supplemented hereby
to the extent necessary, if any, to give effect to the provisions of this
Amendment. The Agreement and the other Loan Documents shall remain in full force
and effect in accordance with their respective terms.

 

4.           Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:

 

(a)         After giving effect to this Amendment (i) each of the
representations and warranties set forth in Article V of the Agreement is true
and correct in all material respects on and as of the date hereof as if made on
and as of the date of this Amendment except to the extent such representations
or warranties relate to an earlier date in which case they shall be true and
correct in all material respects as of such earlier date, and (ii) no Default or
Event of Default has occurred and is continuing as of the date hereof or shall
result from after giving effect to this Amendment.

 

 

 

 

(b)         The Borrower has the power to execute, deliver and perform this
Amendment and each of the other agreements, instruments and documents to be
executed by it in connection with this Amendment. No registration with or
consent or approval of, or other action by, any Governmental Authority is
required in connection with the execution, delivery and performance of this
Amendment and the other agreements, instruments and documents executed in
connection with this Amendment by the Borrower, other than registration,
consents and approvals received prior to the date hereof and disclosed to the
Lender and which are in full force and effect.

 

(c)         The execution, delivery and performance by the Borrower of this
Amendment and each of the other agreements, instruments, and documents to be
executed by it in connection with this Amendment, and the execution and delivery
by the Guarantor of the Consent to this Amendment, (i) have been duly authorized
by all requisite corporate action, and (ii) will not violate (A) any provision
of law applicable to the Borrower or the Guarantor, any rule or regulation of
any Governmental Authority applicable to the Borrower or the Guarantor or (B)
the certificate of incorporation, by-laws, or other organizational documents, as
applicable, of the Borrower or of the Guarantor.

 

(d)         This Amendment and each of the other agreements, instruments and
documents executed in connection with this Amendment to which the Borrower or
the Guarantor are a party have been duly executed and delivered by the Borrower
and the Guarantor, as the case may be, and constitutes a legal, valid and
binding obligation of the Borrower and the Guarantor enforceable, as the case
may be, in accordance with its terms, except to the extent that enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally and by equitable principles of
general application, regardless of whether considered in a proceeding in equity
or at law.

 

5.          Miscellaneous.

 

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Agreement.

 

The amendments herein contained are limited specifically to the matters set
forth above and do not constitute directly or by implication an amendment or a
waiver of any other provision of Agreement or a waiver of any Default or Event
of Default which may occur or may have occurred under the Agreement.

 

This Amendment may be executed in one or more counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one Amendment.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

 

 

 

 

6.           Reaffirmation.

 

The Borrower hereby: (a) acknowledges and confirms that, notwithstanding the
consummation of the transactions contemplated by this Amendment, (i) all terms
and provisions contained in the Security Documents are, and shall remain, in
full force and effect in accordance with their respective terms and (ii) the
liens heretofore granted, pledged and/or assigned to the Lender as security for
the Borrower’s obligations under the Note, the Agreement and the other Loan
Documents shall not be impaired, limited or affected in any manner whatsoever by
reason of this Amendment and such liens shall be deemed to extend to the
Refinance Term Loan; (b) reaffirms and ratifies all the representations and
covenants contained in each Security Document; and (c) represents, warrants and
confirms the non-existence of any offsets, defenses, or counterclaims to its
obligations under any Security Document.

 

[next page is the signature page]

 

 

 

 

IN WITNESS WHEREOF, the Borrower and the Lender have signed and delivered this
Amendment as of the date first written above.

 

  LAKELAND INDUSTRIES, INC.         By: /s/ Christopher J. Ryan   Name: 
Christopher J. Ryan   Title: Chief Executive Officer and President         TD
BANK, N.A.         By: /s/ John Topolovec   Name: John Topolovec   Title: Vice
President

 

CONSENT

 

The undersigned, not as parties to the Agreement but as Guarantor under the
Guaranty and as a Grantor under the Security Agreement, hereby (a) accepts and
agrees to the terms of the foregoing Amendment, (b) acknowledges and confirms
that all terms and provisions contained in the Loan Documents to which it is
party are, and shall remain, in full force and effect in accordance with their
respective terms and (c) (i) all terms and provisions contained in the Loan
Document to which it is a party are and shall remain, in full force and effect
in accordance with their respective terms and (ii) the liens heretofore granted,
pledged and/or assigned to the Lender as security for the Obligations shall not
be impaired, limited or affected in any manner whatsoever by reason of this
Amendment and shall be deemed to extend to the Refinance Term Loan.

 

  LAIDLAW, ADAMS & PECK, INC.         By: /s/ Christopher J. Ryan   Name: 
Christopher J. Ryan   Title: President, Secretary and Director

 

 

 

  

REFINANCE TERM LOAN NOTE

 

$3,000,000 April 12, 2012

 

FOR VALUE RECEIVED and intending to be legally bound, the undersigned, Lakeland
Industries, Inc., a Delaware corporation ("Borrower"), promises to pay, in
lawful money of the United States of America, to the order of TD Bank, N.A.
("Lender"), on or before the Refinance Term Loan Maturity Date, at the address
set forth in Section 9.8 of the Loan Agreement, the principal amount Three
Million ($3,000,000) Dollars, pursuant to the provisions of that certain Loan
and Security Agreement dated of even date herewith, between Borrower and Lender
(as it may be supplemented, restated, superseded, amended or replaced from time
to time, "Loan Agreement").

 

The principal balance of this Term Loan shall be paid in accordance with the
terms of the Loan Agreement provided that, in any event, the unpaid principal
and all accrued and unpaid interest outstanding under this Refinance Term Loan
shall be repaid in full on the Refinance Term Loan Maturity Date.

 

The outstanding principal balance hereunder shall be payable in accordance with
the terms of the Loan Agreement. The actual amount due and owing from time to
time hereunder shall be evidenced by Lender's records of receipts and
disbursements with respect to this Term Loan, which shall, in the absence of
manifest error, be conclusive evidence of the amount. All capitalized terms used
herein without further definition shall have the respective meanings ascribed
thereto in the Loan Agreement.

 

Borrower further agrees to pay interest on the outstanding principal balance
hereunder from time to time at the per annum rates set forth in the Loan
Agreement. Interest shall be calculated on the basis of year of 360 days but
charged for the actual number of days elapsed, and shall be due and payable as
set forth in the Loan Agreement.

 

This Note is the “Refinance Term Loan Note” referred to in the Loan Agreement.

 

If an Event of Default occurs and is continuing under the Loan Agreement, the
unpaid principal balance of this Refinance Term Loan Note along with all accrued
and unpaid interest and unpaid Expenses shall become, or may be declared,
immediately due and payable as provided in the Loan Agreement. The obligations
evidenced by this Refinance Term Loan Note are secured by the Collateral.

 

This Refinance Term Loan Note may be prepaid only in accordance with the terms
and conditions of the Loan Agreement.

 

Borrower hereby waives protest, demand, notice of nonpayment and all other
notices in connection with the delivery, acceptance, performance or enforcement
of this Refinance Term Loan Note.

 

 

 

 

This Refinance Term Loan Note shall be governed by and construed in accordance
with the substantive laws of the State of New York. The provisions of this
Refinance Term Loan Note are to be deemed severable and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions of this Refinance Term Loan Note which shall continue in full force
and effect. No modification hereof shall be binding or enforceable against
Lender unless approved in writing by Lender.

 

BORROWER (AND LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVES ANY AND ALL RIGHTS
IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR
COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER THE
LOAN DOCUMENTS.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
executed these presents the day and year first above written.

 

  LAKELAND INDUSTRIES, INC.         By: /s/ Christopher J. Ryan   Name:
Christopher J. Ryan   Title: Chief Executive Officer and President

  

 

 